 



IMAX CORPORATION
EXHIBIT 10.12
AMENDED EMPLOYMENT AGREEMENT
     This agreement amends the amended employment agreement (the “Agreement”)
between Richard L. Gelfond (the “Executive”) and IMAX Corporation (the
“Company”) dated July 1, 1998, as amended, on the same terms and conditions
except as set out below:

1.   Term. The term of the Agreement is extended until December 31, 2009.   2.  
Cash Compensation. The Executive shall be entitled to be paid base salary at the
rate of $500,000 per year, plus a bonus of up to two times salary. Such bonus
shall be at the discretion of the Board of Directors and shall be based upon the
success of the Company in achieving the goals and objectives set by the Board
after consultation with the Executive. The Executive shall be considered for a
bonus based upon performance during the years ending December 31, 2008 and 2009.
If the Executive’s employment is terminated without Cause prior to the end of
the term, the Executive shall be entitled to no less than a pro-rata portion of
his median bonus target (i.e. one times salary).   3.   Stock Appreciation
Rights. The Executive is hereby granted 600,000 stock appreciation rights
(“SARS”) which shall entitle the Executive to receive in cash from the Company
any increase in the fair market value of the common shares of the Company from
the fair market value thereof on December 31, 2007 to the date of exercise of
the SARS. The SARS shall vest according to the following schedule: 150,000 on
June 30, 2008, 150,000 on December 31, 2008, 150,000 on June 30, 2009 and
150,000 on December 31, 2009. All SARS will have a 10-year term and, to the
extent applicable, shall be governed by the provisions of the Stock Option Plan
of the Company (“SOP”), including for greater certainty, the provisions relating
to the calculation of the fair market value of common shares of the Company;
provided, however, that all vested SARS shall remain exercisable for a period of
three (3) years after either a termination without Cause of the Executive or the
non-renewal of this Agreement, and for one (1) year after a resignation by the
Executive. The vesting of all SARS shall be accelerated upon a “change of
control” as defined in the Agreement, and shall be governed, to the extent
applicable, by the provisions in the Agreement regarding change of control. At
any time and from time to time after vesting, but subject to the insider trading
policy of the Company in effect at that time which shall apply to the SARS as if
they were securities covered thereby, the Executive shall be entitled to
exercise some or all of the vested SARS by delivering notice of exercise in
writing to the General Counsel of the Company. Within 10 business days after
receipt of such notice in writing, the Company shall pay to the Executive the
amount by which the fair market value of the common shares of the Company has
increased from the fair market value on December 31, 2007 to the fair market
value on the date of such notice, net of any applicable withholdings and any
other amounts owing at that time by the Executive to the Company.
Notwithstanding anything to the contrary contained herein, the Company shall
have the right but not the obligation to cancel at any time all, or from time to
time any part, of the SARS, in any case upon notice in writing to the Executive
and to replace the cancelled SARS with stock options, provided that (i) such
options or shares have no less favorable (to the Executive) material terms and
conditions as, and are in such number as are of equivalent value to, the
cancelled SARS, and (ii) the Company cannot replace cancelled SARS with stock
options if such options have a higher exercise price than the price of the
common shares of the Company on December 31, 2007.





--------------------------------------------------------------------------------



 



4.   The entering into this agreement shall not prejudice any rights or waive
any obligations under any other agreement between the Executive and the Company.

DATED as of December 31, 2007.

                  “Richard L. Gelfond”       Richard L. Gelfond           

            IMAX CORPORATION
      Per:   /s/ “Garth M. Girvan”         Name:   Garth M. Girvan       
Title:   Director     

